DETAILED ACTION
The examiner for your application in the USPTO has changed.  Examiner Abigail VanHorn can be reached at 571-270-3502.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, formula I and formula III in the reply filed on February 2 2021 is acknowledged.  Upon search, the species election of the ABA triblock copolymers has been expanded to include the copolymers of Yu (see below) as well as to include guanidine (formula II).    Claims 1-25 are pending in the application. Claims 10-18 and 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2 2021.  Accordingly, claims 1-9 and 19-20 are being examined on the merits herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (Macromol. Chem. and Phys. 2017, 218: 1700146: pages 1-10, published online: June 6, 2017).
The instant application claims a hydrogel composition comprising: a first ABA triblock copolymer having negatively charged A blocks; and a second ABA triblock copolymer having positively charged A blocks.
 Yu teaches an approach to prepare switchable hydrogel by CO2-induced gelation of polymer aqueous solution, wherein the hydrogel is formed by mixing two water-soluble ABA triblock copolymers that have the same B block but different A blocks, in which one polymer wherein the A blocks are a negatively charged polyelectrolyte, and for the other polymer, wherein the A blocks can be turned positively charged under CO2 stimulation (see: ABSTRACT: line 7-13; & page 9, right column, line 4-7; Figures 1 and 8). One triblock copolymer is PMAA(Polymethacrylic acid)-b-PEO(polyethyleneoxide)-b-PMAA (section 2.2).  The other triblock copolymers is PDMAEMA(poly2-(dimethyl-amino)ethyl methacrylate)-b-PEO-b-PDMAEMA (section 2.3).  
Yu teaches that the aqueous solution of the two constituent triblock copolymers can induce complexation of the oppositely charged A blocks and, as a result, gelation of .

Claim(s) 1-9 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (ACS Appl. Mater. Interfaces, 2018).
The instant application claims a hydrogel composition comprising: a first ABA triblock copolymer having negatively charged A blocks; and a second ABA triblock copolymer having positively charged A blocks.
The instant application claims a micellar particle comprising a hydrogel composition comprising: a first ABA triblock copolymer having negatively charged A blocks; and a second ABA triblock copolymer having positively charged A blocks; and an agent for delivery with the hydrogel composition.
Lee et al. is directed to injectable coacervate hydrogel for delivery of anticancer drug loaded nanoparticles in vivo.  Table 1 shows the rheological properties of hydrogels.  Combination of triblock copolymers include P(Bor)5-PEG-P(Bor)5 and P(TH)5-PEG-P(Th)5 or P(Gu)5-PEG-P(Gu)5.  The structure of P(Bor)5-PEG-P(Bor)5 and P(Gu)5-PEG-P(Gu)5 is shown in figure 1.  The structure of P(Bor)5-PEG-P(Bor)5 corresponds to instant formula I wherein m is 5.  The structure of P(Gu)5-PEG-P(Gu)5 corresponds to instant claim formula II wherein x is 5.  The structure of P(TH)5-PEG-P(Th)5 corresponds to instant formula III where m is 5.  TFA is utilized in the removal of the BOC group suggesting the TFA salt (see section 2.2.2).  Bortezomib (BTZ) was encapsulated into micelles using the polymer through a pH-sensitive boronate ester bond formed between boronic acid in BTZ and catechol (page 13275 and table 1).   
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Yu et al (Macromol. Chem. and Phys. 2017, 218: 1700146: pages 1-10, published online: June 6, 2017) as applied to claim 1 above.

Applicants Claim
The instant application claims a micellar particle comprising a hydrogel composition comprising: a first ABA triblock copolymer having negatively charged A blocks; and a second ABA triblock copolymer having positively charged A blocks; and an agent for delivery with the hydrogel composition.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
	Yu also teaches that micelles is formed by the aqueous solution comprised of the two constituent triblock copolymers, and YU also teaches that the triblock copolymer can be used for drug delivery in biomedical applications (see page 1: Introduction section).  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Yu, however, does not exemplify a drug delivery example that using the hydrogel comprised of the two constituent triblock copolymers.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with a reasonable expectation of success to utilize the .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stuart et al. is directed to the assembly of polyelectrolyte-containing block copolymers in aqueous media.  Charged triblock copolymers are taught in table 2.  Mixture of oppositely charged components is taught (section 5).  Roy et al. discusses future perspectives and recent advances in stimuli-responsive materials.  Boron functionalized polymers are taught (scheme 1 and section 2.1.3). Ono et al. teaches copolyelectrolyte hydrogels.  Thiouronium modified polymers are taught but as B blocks.  Aguirre-Chagala et al. is directed to phenylboronic acid polycarbonates but not triblocks.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616